By the Court.—Freedman, J.
—Upon an application for a bill of discovery the rule in chancery was; that the plaintiff might have a discovery of matters necessary to maintain his own title, as for example, deeds under which he claimed. But he was not entitled to have a discovery of the title of his adversary from whom he sought the discovery and whose title he denied. It was only when the plaintiff was entitled to a discovery of deeds or documents for the purpose of establishing his own case, that his right to such discovery was held to be not affected by the circumstance that the same deeds or documents were also evidence of the defendants’ case. These principles have not been abrogated or changed by the Code of Civil Procedure.
In the case at bar, the applicant did not bring himself within the exception, for the allegations and the prayer of his petition show, that all he wanted was to discover and inspect conveyances and instruments in writing which he could not specify, which he- did not even know to exist, but which he suspected the plaintiff might produce on the trial for. the purpose of establishing its title to, or its interest in, or right to the possession of, the property mentioned in the amended complaint.
Thó order should be affirmed, with costs.
Sedgwick, Ch. J., and O’Gorman, J., concurred.